PER CURIAM.
Arkansas residents Douglas Nixon and Piaowaka Windwolf appeal the district court’s1 order granting summary judgment to one defendant and dismissing the claims against other defendants in their pro se action arising out of a used car purchase. Upon careful de novo review, see Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir. 2016) (dismissal for failure to state a claim reviewed de novo); Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (grant of summary judgment reviewed de novo), we affirm for the reasons stated in the district court’s order. See 8th Cir. R. 47B.

. The Honorable Timothy L. Brooks, United States District Judge for the Western District of Arkansas.